Exhibit 10.4.c

FMC CORPORATION
DEFINED BENEFIT RETIREMENT TRUST

          THIS AGREEMENT, effective as of the 2nd day of October, 2000, is made
between FMC CORPORATION, a Delaware corporation, herein referred to as the
"Company", and THE NORTHERN TRUST COMPANY, an Illinois corporation, of Chicago,
Illinois, as Trustee, and constitutes a restatement of the FMC CORPORATION
DEFINED BENEFIT RETIREMENT TRUST agreement, which was heretofore made by the
Company as the funding medium for the FMC Corporation Employees' Retirement
Program, hereinafter referred to as the "Plan", and under which the Trustee is
accepting appointment as successor trustee.

          The Company has appointed the Employee Welfare Benefit Plans
Committee, hereinafter referred to as the "Committee", as the Plan fiduciary
which has the responsibility for administering the Plan. The Committee has
appointed the Pension Investment Subcommittee of the Committee as the Plan
fiduciary which has the responsibility for Plan investments.

          The Trust Fund shall consist of all assets held by the Trustee as of
the date of this Agreement, all investments and reinvestments thereof and all
additions thereto by way of contributions, earnings and increments; is intended
to constitute a qualified trust as defined under Section 401(a) of the Code and
is entitled to tax exemption under Section 501(a) of the Code; shall at all
times be maintained as a domestic trust in the United States; and shall be held
upon the following terms:

ARTICLE ONE: DEFINITIONS

          For the purposes of this Agreement:

          1.1     "Beneficiary" means a person designated to receive a benefit
under the Plan after the death of a Participant;

          1.2     "Code" means the Internal Revenue Code of 1986, as in effect
from time to time, and the regulations issued thereunder;

          1.3     "Committee" means the Employee Welfare Benefit Plans Committee
as constituted from time to time which has the responsibility for administering
the Plan and shall be deemed for purposes of ERISA to be the Plan administrator
and the named fiduciary for Plan administration or any designee thereof
authorized to act on behalf of the Committee;

          1.4     "Company" means FMC Corporation and any successor to it;



          1.5     "Company Stock Account" means a Separate Account subject to
the investment responsibility of the Committee as set forth in Section 5.5
hereof;

          1.6     "Custodial Agent" means one or more persons or entities
designated by the Investment Subcommittee to maintain custody of assets of a
Separate Investment Account pursuant to Section 3.1(c);

          1.7     "ERISA" means the Employee Retirement Income Security Act of
1974, as in effect from time to time, and the regulations issued thereunder;

          1.8     "Investment Adviser" means an Investment Manager or an
Investment Trustee to whom the Investment Subcommittee has delegated investment
responsibility for a Separate Account or the Investment Committee with respect
to any assets of the Trust Fund for which the Investment Committee has
investment responsibility;

          1.9     "Investment Subcommittee" means the Pension Investment
Subcommittee of the Committee as constituted from time to time which has the
responsibility for allocating the assets of the Trust Fund among the Separate
Accounts and any Trustee Investment Account, for monitoring the diversification
of the investments of the Trust Fund, for determining the propriety of
investment of the Trust Fund in foreign securities and of maintaining the
custody of foreign investments abroad, for assuring that the Plan does not
violate any provisions of ERISA limiting the acquisition or holding of "employer
securities" or " employer real property" and for the appointment and removal of
Investment Advisers and shall be deemed for purposes of ERISA to be the named
fiduciary for Plan investments;

          1.10     "Investment Manager" means an investment manager as defined
in Section 3(38) of ERISA, which is appointed by the Investment Subcommittee to
manage a Separate Investment Account; but the Trustee shall have no
responsibility to determine whether a person or entity acting as an Investment
Manager meets or continues to meet this definition;

          1.11     "Investment Trustee" means the trustee appointed by the
Investment Subcommittee to manage a Separate Investment Trust Account;

          1.12     "Participant" means a person who is a current, retired or
former employee and who has rights in the Plan;

          1.13     "Plan" means the FMC Corporation Employees' Retirement
Program;

          1.14     "Separate Account" means a Separate Investment Account, a
Separate Investment Trust Account or a Separate Insurance Contract Account;

          1.15     "Separate Insurance Contract Account" means assets of the
Trust Fund allocated by the Investment Subcommittee to an account of the Trust
for investment in insurance contracts directed by the Investment Subcommittee;



          1.16     "Separate Investment Trust Account" means assets of the Trust
Fund allocated by the Investment Subcommittee to an account of the Trust which
is to be managed by an Investment Manager or the Investment Subcommittee;

          1.17     "Separate Investment Trust Account" means assets of the Trust
Fund allocated by the Investment Subcommittee to a Separate Account to be
managed by an Investment Trustee;

          1.18     "Subsidiary" means a subsidiary or affiliate of the Company;

          1.19     "Subtrust" means assets of a Separate Investment Account
which are held by a Subtrustee pursuant to an agreement which the Investment
Subcommittee has approved and directed the Trustee to enter into;

          1.20     "Subtrustee" means the trustee appointed by the Investment
Subcommittee to act as trustee of a Subtrust;

          1.21     "Trust" means the qualified defined benefit retirement trust
evidenced hereby, as amended from time to time;

          1.22     "Trust Fund" means all assets subject to this Agreement;

          1.23     "Trustee" means The Northern Trust Company and any successor
to it as trustee or trustees of the Trust Fund under this Agreement; and

          1.24     "Trustee Investment Account" means assets of the Trust Fund
allocated by the Investment Subcommittee to an account of the Trust to be
managed by the Trustee with the written consent of the Trustee.

ARTICLE TWO: DISTRIBUTIONS

          2.1     The Trustee shall make distributions from the Trust Fund to
such persons, in such amounts, at such times and in such manner as the Committee
or its designee shall from time to time direct pursuant to the service
description furnished by the Trustee to the Committee from time to time. The
Trustee shall have no responsibility to ascertain whether any direction received
by the Trustee from the Committee or its designee in accordance with the
preceding sentence is proper and in compliance with the terms of the Plan or to
see to the application of any distribution. The Trustee shall not be liable for
any distribution made in accordance with any direction from the Committee or its
designee in accordance with the first sentence hereof and in good faith without
actual notice or knowledge of the changed condition or status of any recipient.
If any distribution made by the Trustee is returned unclaimed, the Trustee shall
notify the Committee or its designee and shall dispose of the distribution as
the Committee or its designee shall direct. The Trustee shall have no obligation
to search for or ascertain the whereabouts of any payee of benefits of the Trust
Fund.

          2.2     Notwithstanding the foregoing, the Committee may make
distributions from the Trust Fund through a commercial banking account in a
federally insured banking institution (including the Trustee) established by the
Committee in the name of the Trust for such purpose after written notice to the
Trustee that the commercial banking account has been so established. Upon such
written notice, the Committee shall have the responsibility to assure that any
such commercial banking account is established and maintained in accordance with
ERISA and is properly insured. The Trustee shall make such deposits of portions
of the Trust Fund to the commercial banking account as the Committee or its
designee may from time to time direct. The Trustee shall have no further
responsibility for funds held in or disbursed from any such commercial banking
account, or to prepare any informational returns for tax purposes as to
distributions made therefrom.

ARTICLE THREE: SEPARATE ACCOUNTS AND INVESTMENT SUBCOMMITTEE ADVISORS

          3.1     The Trust Fund shall consist of one or more Separate Accounts
and, with the Trustee's written consent, one or more Trustee Investment
Accounts. All Separate Accounts and any Trustee Investment Accounts shall be
established by the Trustee at the direction of the Investment Subcommittee. The
Investment Subcommittee shall designate assets of the Trust Fund to be allocated
to each Separate Account and each Trustee Investment Account and shall direct
the Trustee with respect to any transfer of assets between Separate Accounts or
between a Separate Account and a Trustee Investment Account; provided that no
asset shall be allocated or transferred to a Trustee Investment Account without
the Trustee's written consent. The Investment Subcommittee shall have investment
responsibility for any assets of the Trust Fund not otherwise allocated to a
Separate Account or Trustee Investment Account, and such assets shall comprise a
Separate Investment Account for which the Investment Subcommittee serves as
Investment Adviser. The following provisions shall apply to the Separate
Accounts:

          3.2     With respect to each Separate Investment Account, the
Investment Subcommittee may appoint an Investment Manager, who shall acknowledge
by a writing delivered to the Investment Subcommittee and to the Trustee that it
is a fiduciary with respect to the assets allocated thereto, or in the event the
Investment Subcommittee does not appoint an Investment Manager, the Investment
Subcommittee shall have investment responsibility with respect to such Separate
Investment Account. The Trustee shall act with respect to assets allocated to a
Separate Investment Account only as directed by the Investment Manager or, in
the event that the Investment Subcommittee does not appoint an Investment
Manager, the Investment Subcommittee. The Investment Subcommittee may direct
that any or all of the assets of a Separate Investment Account be held by a
Subtrustee. The Trustee shall have custody of and custodial responsibility for
all assets of the Trust Fund held in a Separate Investment Account except as
otherwise provided in this Agreement or as follows:



>           (a)     The Subtrustee of a Subtrust shall have custody of and
> custodial responsibility for any assets of a Separate Investment Account
> allocated to it by the Investment Subcommittee;
> 
>           (b)     The trustee of a collective or group trust fund (including
> without limitation an Investment Manager or its bank affiliate) shall have
> custody of and custodial responsibility for any assets of a Separate
> Investment Account invested in such collective or group trust fund; and
> 
>           (c)     The Investment Subcommittee may direct in writing that the
> custody of additional assets of a Separate Investment Account (other than
> those referred to in paragraphs (a) and (b) of this Section 3.2) be maintained
> with a Custodial Agent. In such event, the Investment Subcommittee shall
> approve, and direct the Trustee to enter into, a custody agreement with the
> Custodial Agent (which custody agreement may authorize the Custodial Agent to
> maintain custody of such assets with one or more subagents, including a broker
> or dealer registered under the Securities Exchange Act of 1934 or a nominee of
> such broker or dealer). The Custodial Agent shall have custodial
> responsibility for any assets maintained with the Custodial Agent or its
> subagents pursuant to the custody agreement. Notwithstanding any other
> provision of this Agreement, the Company (which has the authority to do so
> under the laws of its state of incorporation) agrees to indemnify the Trustee
> from any liability, loss and expense, including reasonable legal fees and
> expenses, which the Trustee sustains by reason of acting in accordance with
> any directions of the Investment Committee pursuant to this paragraph (c).
> This paragraph shall survive the termination of this Agreement.



          3.3     With respect to each Separate Investment Trust Account, the
Trustee and the Investment Trustee thereof shall upon the direction of the
Investment Subcommittee execute an investment trust agreement with respect
thereto. The Investment Trustee shall have custody of all of the assets of the
Separate Investment Trust Account except such assets as the Investment
Subcommittee may from time to time determine shall be held in the custody of the
Trustee with the Trustee's written consent; the Trustee shall act with respect
to any such assets in its custody only as directed by the Investment Trustee.

          3.4     With respect to each Separate Insurance Contract Account, from
assets allocated thereto, the Trustee shall purchase or continue in effect such
insurance contracts, including annuity contracts and policies of life insurance,
as the Investment Subcommittee shall direct, the issuing insurance company may
credit those assets to its general account or to one or more of its separate
accounts, and the Trustee shall act with respect to those contracts only as
directed by the Investment Subcommittee.

          3.5     The Investment Subcommittee shall have investment
responsibility for assets held in any Separate Account for which an Investment
Manager or Investment Trustee has not been retained, has been removed, or is for
any reason unwilling or unable to act. With respect to assets or Separate
Accounts for which the Investment Subcommittee has investment responsibility,
the Trustee, acting only as directed by the Investment Subcommittee, shall enter
into such agreements as are necessary to facilitate any investment, including
agreements entering into a limited partnership, Subtrust or the participation in
real estate funds. The Trustee shall not make any investment review of, or
consider the propriety of holding or selling, or vote any assets for which the
Investment Subcommittee has investment responsibility.

          3.6     With respect to each Separate Account, the Investment Adviser
thereof shall have the investment powers granted to the Trustee by ARTICLE FOUR,
as limited by Section 5.1 through Section 5.3 of ARTICLE FIVE, as if all
references therein to the Trustee referred to the Investment Adviser.

          3.7      The Investment Subcommittee may also direct the Trustee as
fiduciary to lend securities of the Trust Fund held by the Trustee by entering
into a written agreement with the Trustee. The terms of the agreement between
the Investment Subcommittee and the Trustee shall be consistent with Department
of Labor Prohibited Transaction Exemption 81-6 or any successor exemption. The
written agreement between the Investment Subcommittee and the Trustee shall
direct the Trustee to enter into a loan agreement with a borrower or borrowers.
The Trustee shall transfer securities to the borrower and invest or hold on
behalf of the Trust Fund the collateral received in exchange for the securities.
Notwithstanding anything in this Agreement to the contrary, the borrower shall
have the authority and responsibility to vote securities it has borrowed. The
Trustee shall maintain a record of the market value of the loaned securities and
shall be paid reasonable compensation as agreed to by the Trustee and the
Investment Subcommittee.

          3.8     The Investment Subcommittee may direct the Trustee to: (i)
enter into such agreements as are necessary to implement investment in futures
contracts and options on futures contracts; (ii) transfer initial margin to a
futures commission merchant or third party safekeeping bank pursuant to
directions from an Investment Adviser and (iii) pay or demand variation margin
in accordance with industry practice to or from such futures commission merchant
based on daily marking to market calculations. The Trustee shall have no
investment or custodial responsibility with respect to assets transferred to a
futures commission merchant or third party safekeeping bank.

ARTICLE FOUR: POWERS OF TRUSTEE

          Except as otherwise provided in this Agreement, the Trustee shall
hold, manage, care for and protect the assets of the Trust Fund and shall have
until actual distribution thereof the following powers and, except to the extent
inconsistent herewith, those now or hereafter conferred by law:

          4.1     To retain any asset originally included in the Trust Fund or
subsequently added thereto;



          4.2     To invest and reinvest the assets without distinction between
income and principal in property of any kind, without restriction, including
options, futures contracts, and options on futures contracts.

          4.3     To acquire and hold qualifying employer securities and
qualifying employer real property, as such investments are defined in Section
407(d) of ERISA;

          4.4     To deposit any part or all of the assets with the Trustee or
its affiliate as trustee, or another person or entity acting as trustee of any
collective or group trust fund which is now or hereafter maintained as a medium
for the collective investment of funds of pension, profit sharing or other
employee benefit plans, and which is qualified under Section 401(a) of the Code
and exempt from taxation under Section 501(a) of the Code, and to withdraw any
part or all of the assets so deposited; any assets deposited with the trustee of
a collective or group trust fund shall be held and invested by the trustee
thereunder pursuant to all the terms and conditions of the trust agreement or
declaration of trust establishing the fund, which are hereby incorporated herein
by reference and shall prevail over any contrary provision of this Agreement;
provided, however, that the books and records of the Trustee shall at all times
show that all such investments are part of the Trust Fund;

          4.5     To deposit cash in any depository, including the banking
department of the Trustee or its affiliate and any organization acting as a
fiduciary with respect to the Trust Fund;

          4.6     To hold any part of the assets in cash without liability for
interest as the Trustee deems reasonable or necessary pending investment thereof
or the payment of expenses or making of distributions therewith;

          4.7     To cause any asset, real or personal, to be held in a
corporate depository or federal book entry account system or registered in the
Trustee's name or in the name of a nominee or in such other form as the Trustee
deems best without disclosing the trust relationship; provided, however, that
the books and records of the Trustee shall at all times show that all such
investments are part of the Trust Fund;

          4.8     Other than with respect to Company stock, to vote, either in
person or by general or limited proxy, or refrain from voting, any corporate
securities for any purpose; to exercise or sell any subscription or conversion
rights; to consent to and join in or oppose any voting trusts, reorganizations,
consolidations, mergers, foreclosures and liquidations and in connection
therewith to deposit securities and accept and hold other property received
therefor;

          4.9     Subject to Section 5.5 of this Agreement, with respect to
Company stock, to vote, either in person or by general or limited proxy, or
refrain from voting any Company stock for any purpose; to exercise or sell any
subscription or conversion rights; to consent to and join in or oppose any
voting trusts, reorganizations, consolidations, mergers, foreclosures and
liquidations and in connection therewith to deposit securities and accept and
hold other property received therefor; to give general or special proxies or
powers of attorney with or without the power of substitution; and to generally
exercise any of the powers of an owner with respect to such Company stock;

          4.10     At the direction of the Investment Subcommittee, to lease any
assets for any period of time though commencing in the future or extending
beyond the term of the trust;

          4.11     To borrow money from any lender in order to complete
transactions in cases where adequate funds may not otherwise be available to the
Trust Fund, and, at the direction or with the consent of the Investment
Subcommittee, to borrow money from any lender for any other purpose that as set
forth above, to extend or renew any existing indebtedness and to mortgage or
pledge any assets;

          4.12     To sell at public or private sale, contract to sell, convey,
exchange, transfer and otherwise deal with the assets in accordance with
industry practice, and to sell put and covered call options from time to time
for such price and upon such terms as the Trustee sees fit; the Company
acknowledges that the Trustee may reverse any credits made to the Trust Fund by
the Trustee prior to receipt of payment in the event that payment is not
received;

          4.13     To employ agents, attorneys-in-fact and proxies and to
delegate to any one or more of them any power, discretionary or otherwise,
granted to the Trustee at the Trustee's expense without any cost to the Company
or the Trust Fund unless such expense is authorized under Section 9.6 hereof, or
the Company agrees in writing to bear such expense;

          4.14     Upon giving the Committee 30 days prior written notice, to
compromise, contest, prosecute or abandon claims in favor of or against the
Trust Fund;

          4.15     To appoint foreign custodians as agent of the Trustee to
custody foreign securities holdings of any Separate Account established by the
Investment Subcommittee or of any Trustee Investment Account.

          4.16     To lend securities held by the Trustee and to receive and
invest collateral provided by the borrower, all pursuant to a written agreement
between the Trustee and the Investment Subcommittee;

          4.17     To utilize any tax refund claim procedures with respect to
taxes withheld to which the Trust Fund may be entitled under applicable tax
laws, treaties and regulations; any exercise of such power by the Trustee shall
be on a best efforts basis; and

          4.18     To perform other acts necessary or appropriate for the proper
administration of the Trust Fund, execute and deliver necessary instruments and
give full receipts and discharges.



ARTICLE FIVE: LIMITATIONS ON POWERS

          For purposes of this Agreement, the powers and responsibilities
allocated to the Trustee shall be limited as follows:

          5.1     The powers of the Trustee shall be exercisable for the
exclusive purpose of providing benefits to the Participants and Beneficiaries
under the Plan and in accordance with the standards of a prudent man under
ERISA;

          5.2     Subject to Section 5.1 and Section 5.3, the Trustee shall
diversify the investments of that portion of the Trust Fund for which it has
investment responsibility so as to minimize the risk of large losses;

          5.3     Subject to Section 5.1, the Trustee shall, with respect to
that portion of the Trust Fund for which it has investment responsibility,
follow the investment guidelines established by the Investment Subcommittee;

          5.4     Except as otherwise provided in Section 3.7, the Trustee shall
not make any investment review of, consider the propriety of holding or selling,
or vote other than as directed by the Investment Adviser, any assets of the
Trust Fund allocated to a Separate Account in accordance with ARTICLE THREE,
except that if the Trustee shall not have received contrary instructions from
the Investment Adviser thereof, the Trustee shall invest for short term purposes
any cash consisting of U. S. dollars of a Separate Account in its custody in
bonds, notes and other evidences of indebtedness having a maturity date not
beyond five years from the date of purchase, U.S. Treasury bills, commercial
paper, bankers' acceptances and certificates of deposit, and undivided interests
or participations therein and (if subject to withdrawal on a daily or weekly
basis) participations in common or collective funds composed thereof and
regulated investment companies (including those for which the Trustee or any of
its affiliates acts as advisor). For currencies other than U. S. dollars, the
Trustee shall invest cash of a Separate Account as directed by the Investment
Adviser with respect to that Separate Account and such investments may include
an interest bearing account of a foreign custodian;

          5.5     The Investment Subcommittee shall have the sole investment
responsibility with respect to the retention, sale, purchase or voting of any
Company stock other than Company stock which has been allocated to a Separate
Account over which the Investment Subcommittee has delegated investment
responsibility to an Investment Adviser. The Trustee shall have custody of such
Company stock and shall act with respect thereto as directed by an Investment
Adviser of a Separate Account holding Company stock or the Investment
Subcommittee with respect to Company stock in a Company Stock Account. The
Trustee shall not make any investment review of, consider the propriety of
holding or selling, or vote any such Company stock. With respect to such Company
stock, the Investment Subcommittee shall have the investment powers granted to
the Trustee by ARTICLE FOUR as limited by Section 5.1 and Section 5.2 of ARTICLE
FIVE, as if all references therein to the Trustee referred to the Investment
Subcommittee. No provision of this Section 5.5 shall prevent the Trustee from
taking any action with respect to the voting or tender of such Company stock if
the Trustee determines in its sole discretion that such action is necessary in
order for the Trustee to fulfill its fiduciary responsibilities under ERISA;

          5.6     The Investment Subcommittee shall have sole responsibility for
the decision to maintain the custody of foreign investments abroad. Except as
otherwise directed by the Investment Subcommittee, custody of foreign
investments shall be maintained with foreign custodians selected by the Trustee.
The Trustee shall have no responsibility for losses to the Trust Fund resulting
from the acts or omissions of any foreign custodian appointed by the Trustee
unless due to the foreign custodian's fraud, negligence or willful misconduct.
The Trustee shall maintain custody of foreign investments in any jurisdiction
where the Trustee has not selected a custodian solely as directed by the
Investment Subcommittee. The Trustee shall have no responsibility for the
financial condition, acts or omissions of any foreign custodian holding assets
of the Trust Fund at the direction of the Investment Subcommittee.

ARTICLE SIX: ACCOUNTS

          6.1     The Trustee shall maintain accounts of all investments,
receipts and disbursements, including contributions, distributions, purchases,
sales and other transactions of the Trust Fund. The accounts, and the books and
records relating thereto, shall be open to inspection and audit at all
reasonable times by any person or persons designated by the Investment
Subcommittee or entitled thereto under ERISA.

          6.2     Within sixty (60) days after the close of each fiscal year of
the Trust Fund and of any other period agreed upon by the Trustee and the
Investment Subcommittee the Trustee shall render to the Investment Subcommittee
a statement of account for the Trust Fund for the period commencing with the
close of the last preceding period and a list showing each asset thereof as of
the close of the current period and its cost and fair market value. In preparing
the Trustee's written account, the Trustee shall be fully protected in relying,
without duty of inquiry: (i) upon the determination of the issuing insurance
company or other entity with respect to the value of each insurance or
investment contract included in such written account, (ii) upon information
provided by the general partner or other investment entity with respect to the
value of each limited partnership or other investment interest included in such
written account, and (iii) with respect to any assets of the Trust Fund managed
by an Investment Adviser for which the Trustee deems not to have a readily
ascertainable value, upon the fair market value of such assets as determined by
the applicable Investment Adviser.

          6.3     An account of the Trustee may be approved by the Investment
Subcommittee by written notice delivered to the Trustee or by failure to object
to the account by written notice delivered to the Trustee within six (6) months
of the date upon which the account was delivered to the Investment Subcommittee.
The approval of an account shall constitute a full and complete discharge to the
Trustee as to all matters set forth in that account as if the account had been
settled by a court of competent jurisdiction in an action or proceeding to which
the Trustee, the Company and the Investment Subcommittee were parties. In no
event shall the Trustee be precluded from having its accounts settled by a
judicial proceeding. Nothing in this article shall relieve the Trustee of any
responsibility, or liability for any responsibility, under ERISA.

ARTICLE SEVEN: TRUSTEE SUCCESSION

          7.1     The Trustee may resign at any time by written notice to the
Investment Subcommittee, or the Investment Subcommittee may remove the Trustee
by written notice to the Trustee. The resignation or removal shall be effective
sixty (60) days after the date of the Trustee's resignation or receipt of the
notice of removal or at such earlier date as the Trustee and the Investment
Subcommittee may agree.

          7.2     In case of the resignation or removal of the Trustee, the
Investment Subcommittee shall appoint a successor trustee by delivery to the
Trustee of a written instrument executed by the Investment Subcommittee
appointing the successor trustee and a written instrument executed by the
successor trustee accepting the appointment, whereupon the Trustee shall deliver
the assets of the Trust Fund to the successor trustee but may reserve such
reasonable amount as the Trustee may deem necessary to satisfy outstanding
invoices for compensation for its services as Trustee and any other undisputed,
outstanding and accrued expenses as described in Section 9.5 hereof, against the
Trust Fund.

          7.3     The successor trustee, and any successor to the trust business
of the Trustee by merger, consolidation or otherwise, shall have all the powers
given the originally named Trustee. No successor trustee shall be personally
liable for any act or omission of any predecessor. Except as otherwise provided
in this Agreement or under ERISA, the receipt of the successor trustee and the
approval of the Trustee's final account by the Investment Subcommittee in the
manner provided in ARTICLE SIX shall constitute a full and complete discharge to
the Trustee.

ARTICLE EIGHT: AMENDMENT AND TERMINATION

          8.1     The Company may at any time or times with the consent of the
Trustee amend this Agreement in whole or in part by instrument in writing
delivered to the Trustee and effective upon the date therein provided.

          8.2     This Agreement shall terminate by action of the Company. Upon
termination, the Trustee shall distribute the Trust Fund in the manner directed
by the Investment Subcommittee, in kind to the extent of identified assets and
the balance in cash or in kind or partly in each as the Trustee and the
Investment Subcommittee shall agree, except that the Trustee shall be entitled
to prior receipt of such rulings and determinations from such administrative
agencies as it may deem necessary or advisable to assure itself that the
distribution directed is in accordance with law and will not subject the Trust
Fund or the Trustee to liability, and except, further, that the Trustee may
reserve such reasonable amount as the Trustee may deem necessary to satisfy
outstanding invoices for compensation for its services as Trustee and any other
undisputed, outstanding and accrued expenses as described in Section 9.5 hereof,
against the Trust Fund.

          8.3     This Agreement shall terminate in its entirety when there is
no asset included in the Trust Fund.

ARTICLE NINE: MISCELLANEOUS

          9.1     Any action required to be taken by the Company shall be by
resolution of its board of directors or by the written direction of one or more
of its president, any vice president or treasurer or assistant treasurer, or by
such other person or persons as shall be authorized by such officers or by
resolution of its board of directors, which resolution shall be filed with the
Trustee. The Trustee may take or omit to take any action in accordance with
written direction purporting to be signed by such an officer of the Company or
other authorized person, or in reliance upon a certified copy of a resolution of
the board of directors which the Trustee believes to be genuine. The Trustee
shall have no responsibility for any action taken by the Trustee in accordance
with any such resolution or direction.

          9.2     The Company shall certify to the Trustee in writing the names
of the members of the Committee and Investment Subcommittee acting from time to
time, and the Trustee shall not be charged with knowledge of a change in the
membership of either such committee until so notified in writing by the Company.
Any action required or permitted to be taken by the Committee or the Investment
Subcommittee shall be by direction of (i) one or more of the members of the
committee authorized to take such action hereunder, (ii) such committee's
secretary or (iii) such other designee as shall be designated in writing by the
Committee or the Investment Subcommittee to act for such committee. The Trustee
may rely upon an instrument of designation received from the Committee or the
Investment Subcommittee appointing a designee to act for such committee which it
reasonably believes has been signed by a majority of the members (or by the
secretary or chairman) of the appropriate committee and filed with the Trustee.
The Trustee shall have no responsibility for any action taken by it in
accordance with any direction it reasonably believes to have been given as
provided above. Directions of the Committee or the Investment Subcommittee may
be given to the Trustee by telephone, letter, telex, fax, SWIFT, other
electronic or electro-mechanical means or by other methods the Trustee deems
acceptable.

          9.3     In no event shall the terms of the Plan, either expressly or
by implication, be deemed to impose upon the Trustee any power or responsibility
other than those set forth in this Agreement. The Trustee may assume until
advised to the contrary that the Plan and the Trust Fund are qualified under
Section 401(a) and exempt from taxation under Section 501(a) of the Code, or
under corresponding provisions of subsequent federal tax laws. The Trustee shall
be accountable for contributions made to the Plan and included among the assets
of the Trust Fund but shall have no responsibility to determine whether the
contributions comply with the provisions of the Plan or of ERISA.

          9.4     In any judicial proceeding to settle the accounts of the
Trustee, the Trustee, the Company and the Investment Subcommittee shall be the
only necessary parties; in any other judicial proceeding with respect to the
Trustee or the Trust Fund, the Trustee, the Company and each affected Subsidiary
shall be the only necessary parties; and no Participant or Beneficiary shall be
entitled to any notice of process. A final judgment in any such proceeding shall
be binding upon the parties to the proceeding and all Participants and
Beneficiaries.

          9.5     The Trustee shall be reimbursed for all reasonable and direct
expenses incurred in extraordinary and nonrecurring circumstances in the
management and protection of the Trust Fund to the extent such expenses are not
included in the compensation the Company pays the trustee for its services and
shall receive such reasonable compensation for its services as the Trustee and
the Company shall from time to time agree. Those items of expense and
compensation shall be paid from the Trust Fund, subject to prior payment or
reimbursement by the Company in its discretion.

          9.6     Without limiting the rights of the Trustee as otherwise
provided in this Agreement, pursuant to direction by the Committee, the Trustee
shall pay from the Trust Fund expenses of the Plan or compensation to parties
providing services to the Plan including but not by way of limitation, expenses
or compensation related to actuarial, legal, accounting, office space, printing,
computer, recordkeeping, investment, performance evaluation or any other
material or service provided to the Plan.

          9.7     The Company has allocated fiduciary responsibility among
various persons and entities in accordance with the terms of the Plan and this
Agreement. Except as provided herein, the Trustee shall have no responsibility
for any error or loss that results by reason of the exercise or non-exercise of
fiduciary responsibility which is not allocated to the Trustee hereunder and the
Company (which has the authority to do so under the laws of the state of its
incorporation) agrees to hold harmless and indemnify the Trustee from any
liability, loss and expense, including reasonable attorneys fees, which it
incurs to the extent the liability, loss or expense is a direct result of such
exercise or non-exercise of fiduciary responsibility by the person or entity to
which it is allocated; provided, however, the Trustee shall not be so
indemnified to the extent such liability, loss or expense is a result of a
breach by the Trustee of a duty specifically allocated to it by the terms of
this Agreement or the Trustee's negligence in carrying out such a duty or to the
extent the Trustee participated knowingly in a breach, or knowingly undertook to
conceal an act or omission of another fiduciary, knowing such act or omission
was a breach of fiduciary responsibility by such fiduciary. This Section 9.7
shall survive the termination of this Agreement.

          9.8     The Trustee hereby agrees to hold harmless and indemnify the
Company from and against any liability, loss or expense, including reasonable
attorneys fees which it incurs to the extent the liability, loss or expense was
a direct result of a breach by the Trustee of a duty specifically allocated to
it by the terms of this Agreement or the Trustee's negligence in carrying out
such a duty or to the extent the Trustee participated knowingly in a breach, or
knowingly undertook to conceal an act or omission of another fiduciary, knowing
such act or omission was a breach of fiduciary responsibility by such fiduciary.
This Section 9.8 shall survive the termination of this Agreement.

          9.9     For purposes of the foregoing, the Trustee shall not be deemed
to have participated knowingly in a breach, or knowingly undertook to conceal an
act or omission of another fiduciary, knowing such act or omission was a breach
of fiduciary responsibility by such fiduciary, by merely complying with the
authorized directions of an Investment Adviser or by its failure to act in the
absence of such authorized direction or by reason of maintaining accounting
records or solely as a result of the normal information received by the Trustee
or its officers, employees, or agents in the normal course of performing any
custodial, reporting, recording and bookkeeping functions with respect to any
assets of the Trust Fund managed by an Investment Manager or the Investment
Subcommittee. This Section 9.9 shall survive the termination of the Agreement.

          9.10     Notwithstanding any other provision of this Agreement, in no
event shall the Trustee or the Company be liable for any incidental or
consequential damages of any nature.

          9.11     Neither the Company, the Committee nor the Investment
Subcommittee shall direct the Trustee to cause any part of the Trust Fund to be
diverted to any purpose other than the exclusive benefit of the Participants and
Beneficiaries and for defraying the reasonable expenses of administering the
Plan or, except as otherwise permitted under the Plan and under ERISA, to be
remitted to the Company or a Subsidiary.

          9.12     Any person dealing with the Trustee shall not see to the
application of any money paid or property delivered to the Trustee or inquire
into the provisions of this Agreement or of the Plan or the Trustee's authority
thereunder or compliance therewith, and may rely upon the statement of the
Trustee that the Trustee is acting in accordance with this Agreement.

          9.13     Except as otherwise directed by the Committee, which
direction shall be in compliance with all applicable provisions of the 1984
Retirement Equity Act, the relevant Plan and Section 401(a)(13) of the Code, any
interest of a Participant or Beneficiary in the Trust Fund or the Plan or in any
distribution therefrom shall not be subject to the claim of any creditor, any
spouse for alimony or support, or others, or to legal process, and may not be
voluntarily or involuntarily alienated or encumbered.

          9.14     The Trustee shall not be responsible for any delay in
performance, or non-performance, of any obligation hereunder to the extent that
the same is due to forces beyond its reasonable control, including but not
limited to delays, errors or interruptions caused by the Company, the Committee,
the Investment Subcommittee or third parties, any industrial, juridical,
governmental, civil or military action, acts of terrorism, insurrection or
revolution, nuclear fusion, fission or radiation, failure or fluctuation in
electrical power, heat, light, air conditioning or telecommunications equipment,
or acts of God .

          9.15     In case any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, but shall be fully severable, and the
Agreement shall not be construed and enforced as if said illegal or invalid
provisions had never been inserted herein. This Agreement supersedes and
replaces any prior agreements with respect to the subject matter hereof.

          9.16     This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and the counterparts shall constitute
one and the same instrument.



ARTICLE TEN: GOVERNING LAW

          The provisions of ERISA and the internal laws of Illinois shall govern
the validity, interpretation and enforcement of this Agreement, and in case of
conflict, the provisions of ERISA shall prevail.

          IN WITNESS WHEREOF, the Company and the Trustee have executed this
Agreement by their respective duly authorized officers effective as of the day
and year first above written.

    FMC CORPORATION       ATTEST:
By:
 /s/  Michael W. Murray

--------------------------------------------------------------------------------

 

  /s/ Lori A. Lenard

--------------------------------------------------------------------------------

Its:
Vice Pres. H.R.

--------------------------------------------------------------------------------

Lori A. Lenard
Assistant Secretary

 

          The undersigned, Stephan F. Gates, does hereby certify that he is the
duly elected, qualified and acting Secretary of FMC Corporation (the "Company")
and further certifies that the person whose signature appears above is a duly
elected, qualified and acting officer of the Company with full power and
authority to execute this Trust Agreement on behalf of the Company and to take
such other actions and execute such other documents as may be necessary to
effectuate this Agreement.

/s/ Stephen F. Gates

--------------------------------------------------------------------------------

Senior Vice President, General Counsel
Secretary
FMC Corporation

  THE NORTHERN TRUST COMPANY             ATTEST: By:  /s/ Curtis Pence

--------------------------------------------------------------------------------

/s/ Ronald Szafranski

--------------------------------------------------------------------------------

Its: Vice President

--------------------------------------------------------------------------------

Assistant Secretary                      



